Citation Nr: 1703169	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active military service from August 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) rating, effective July 31, 2009.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A copy of the transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

During the appellate period, based on VA audiometric test results, the Veteran has, at worst, Level III hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R.           §§ 3.321, 4.3, 4.7, 4.14, 4.21, 4.85, 4.86 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA audiological examinations in order to evaluate his disability in October 2009, conducted by a private examiner, March 2011, March 2013, and September 2016.  His specific hearing disability required additional medical comment that was not completed during the first three examinations and such was not remedied until the time of the September 2016 examination.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail, save for the additional medical comment needed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

All identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its remand directives.  Resultant to the November 2015 Board remand, the Agency of Original Jurisdiction (AOJ) obtained and associated with the claims file the Veteran's outstanding and updated VA treatment records, sought information from the Veteran as to any outstanding private treatment records, and afforded him an adequate VA audiological examination in September 2016.  The AOJ later issued a September 2016 Supplemental Statement of the Case (SSOC).  Based on the 

foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).


Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then-current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).



In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  Id.

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  Id. 

The rating criteria provide for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, and when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. §§ 4.85(c), 4.86.



Also, current VA guidelines direct that, when speech recognition is 92 percent or less in a given ear, a modified performance intensity function should be obtained. See VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2, Table 7 (K.C. Dennis ed., 2004) (providing detailed procedures for obtaining a modified performance-intensity function); Revised Audio AMIE Worksheet, Veterans Benefit Administration (VBA) Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  See also March 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (noting that "When speech discrimination is 92% or less, a performance intensity function must be obtained." (emphasis added)).

In an October 2009 statement, the Veteran reported that he could only hear about 30 percent of the speech in movies unless the actors were speaking directly to the audience and that he could not hear people talking unless they faced him or he put his ear close to their mouth.

In October 2009, the Veteran underwent audiological evaluation, conducted by a private provider for the purpose of VA compensation evaluation.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 55, 60, 55, and for the left ear were 20, 45, 45, 45, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 50 decibels in the right ear and 39 decibels in the left ear; and speech recognition ability was 92 percent in the right ear and 84 percent in the left ear.  The Veteran complained that he could not hear television or conversation very well in any environment.  The examiner reported that the effect of the Veteran's disability on his usual occupation and daily activities was that he had difficulty hearing conversations in most situations.   

Based on the October 2009 results, the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  However, as his speech recognition was 92 percent or less in both ears, a modified performance intensity function should have been obtained.

During VA treatment in July 2010, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35, 60, 60, 50, and for the left ear were 25, 50, 50, 50, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 51 decibels in the right ear and 44 decibels in the left ear; and speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  As such, the Veteran's hearing impairment was manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  While his speech recognition was 92 percent or less in both ears, this instance of treatment was not an examination for compensation purposes, and a modified performance intensity function is not required.

In March 2011, the Veteran underwent VA audiological examination.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 65, 60, 50, and for the left ear were 25, 50, 50, 55, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 51 decibels in the right ear and 45 decibels in the left ear; and speech recognition ability was 92 percent in the right ear and 96 percent in the left ear.  The Veteran complained of difficulty hearing and the examiner reported that there were no significant effects on the Veteran's usual occupation and daily activities.   

Based on the March 2011 results, the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  However, as his speech recognition was 92 percent or less in the right ear, a modified performance intensity function should have been obtained.

During VA treatment in December 2011, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 40, 75, 60, 50, and for the left ear were 25, 55, 55, 55, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 56 decibels in the right ear and 48 decibels in the left ear; and speech recognition ability was 92 percent in the right ear and 96 percent in the left ear.  As such, the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  While his speech recognition was 92 percent in the right ear, this instance of treatment was not an examination for compensation purposes, and a modified performance intensity function is not required.

In March 2013, the Veteran underwent VA audiological examination.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 60, 55, 55, and for the left ear were 20, 50, 55, 55, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 50 decibels in the right ear and 45 decibels in the left ear; and speech recognition ability was 80 percent in the right ear and 88 percent in the left ear.  The Veteran complained of difficulty hearing and the examiner reported that there were no significant effects on the Veteran's usual occupation and daily activities.   

Based on the March 2013 results, the Veteran's hearing impairment was manifested by Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  However, as his speech recognition was 92 percent or less in the both ears, a modified performance intensity function should have been obtained.

During VA treatment in June 2015, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35, 65, 60, 60, and for the left ear were 35, 60, 60, 65, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 55 decibels in the both ears; and speech recognition ability was 88 percent in both ears.  As such, the Veteran's hearing impairment was manifested by Level II hearing acuity in both ears.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  While his speech recognition was 92 percent or less in both ears, this instance of treatment was not an examination for compensation purposes, and a modified performance intensity function is not required.

In September 2016, the Veteran underwent VA audiological evaluation.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 45, 65, 60, 60, and for the left ear were 40, 60, 55, 65, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 58 decibels in the right ear and 55 decibels in the left ear; and speech recognition ability was 86 percent in the right ear and 88 percent in the left ear, measured by modified performance intensity function.  The examiner reported that the Veteran had difficulty understanding his questions regarding the functional impact of his disability and the Veteran could not sufficiently respond.  

Based on the September 2016 results, the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The Veteran's bilateral hearing loss shown on each instance of testing does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in the either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86. No examiner certified that use of the speech discrimination test was inappropriate. 38 C.F.R. § 4.85(c).

The Board is sympathetic to the Veteran's assertion that his bilateral hearing loss disability warrants a higher disability rating.  During the September 2015 Board hearing, the Veteran reported that he had a more difficult time communicating with people in groups than he did at home, and that he had to turn up the television.  His spouse reported that he used assistive devices to hear the television.  His complaints related to being unable to hear well are documented numerous times in the claims file.  

However, there is no evidence of record demonstrating that the Veteran has shown bilateral hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable rating.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. First, the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability.  Then, the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Finally, the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

There is no doubt that the Veteran experiences difficulty hearing, during conversations and while watching movies and television.  In this case, the Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability; there is no evidence or assertion that the Veteran's disability is manifested by any symptoms beyond that of decreased hearing acuity, the symptom specifically contemplated by the rating criteria and considered by the Board in its decision.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366. 

The Veteran's representative, in his November 2016, post-remand brief, asserted that the Veteran was entitled to an extraschedular rating due to the fact that he often lip-read in order to understand what people were saying to him.  As discussed above, the only symptom of the Veteran's bilateral hearing loss is his decreased hearing acuity, and lip reading is not a symptom of such but rather a tool used by the Veteran to communicate.  As found herein, the rating criteria do indeed contemplate the Veteran's bilateral hearing loss disability, productive only of decreased hearing acuity, and consideration of an extraschedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's bilateral hearing loss disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's bilateral hearing loss disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that he is retired and no party asserts that his bilateral hearing loss renders him unemployable.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


